Citation Nr: 1421662	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for headaches and memory loss, claimed as residuals of a head and neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

As will be discussed in greater detail below, the Board is reopening the claim of entitlement to service connection for PTSD.  The Board also observes that the Veteran's various treatment records include diagnoses of PTSD, anxiety, major depression, schizophrenia, cognitive disorder and chronic dysthymic disorder.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the reopened claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The record reflects that the Veteran failed to appear for his Travel Board hearing scheduled before a Veterans Law Judge on March 4, 2010.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2013).

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in April 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for headaches/memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 1996 rating decision denied entitlement to service connection for PTSD based on the determination that the evidence did not show a diagnosis of a chronic disability subject to service-connection.

2.  New evidence received since the December 1996 decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision, which denied the claim of service connection for PTSD, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2.  The additional evidence received since the December 1996 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO issued a rating decision in December 1996 denying service connection for PTSD.  The Veteran was notified of the December 1996 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the December 1996 rating decision within a year of its issuance.  Although the Veteran submitted a letter discussing his PTSD in January 1997, the Board finds that this letter did not contain any new and material evidence as contemplated under 38 C.F.R. § 3.156(b).  As such, the December 1996 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

At the time of the final rating decision in December 1996, whereby the RO denied service connection for PTSD, the evidence consisted of the Veteran's service treatment records, personnel records, post-service treatment records, a buddy statement, and the Veteran's lay statements in support of the claim.  The Veteran's service treatment records were negative for treatment for or a diagnosis of an acquired psychiatric disorder, to include PTSD.  In the Veteran's statement in support of the claim for service connection, the Veteran claimed that a "nervous condition" started right after active duty service.  Post-service treatment records consisted of a certificate of an attending physician showing treatment for anxiety and a treatment record showing a diagnosis of schizophrenia.  In the buddy statement, D.H. wrote that he was in Vietnam with the Veteran.  He indicated that the Veteran had trouble with his nerves while in Vietnam and was scared during a mortar attack at the base camp.

The additional evidence presented since the final denial in March 1996 includes a statement from the Veteran discussing his PTSD stressors in service and VA treatment records.  In his five-page stressor statement, the Veteran described several situations he experienced in Vietnam, which related to his fear of hostile military.  A November 2006 VA treatment note showed a diagnosis of PTSD with psychotherapy treatment.  Various other VA treatment records show diagnoses of anxiety, major depression, cognitive disorder, and chronic dysthymic disorder.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in December 1996, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.
REMAND

In a statement dated in February 2002, the Veteran indicated that he was in receipt of Social Security disability benefits, and in a September 2002 VA examination, the examiner noted that the Veteran had a psychiatric condition that entitled him to Social Security disability benefits.  The RO should therefore obtain all records from the Social Security Administration pertaining to the Veteran's claim for disability benefits.

Moreover, the Board observes that the Veteran was last provided a VA mental health examination in June 2002.  Since this examination, the Veteran has been diagnosed with PTSD.  Specifically, the Veteran's November 2006 VA treatment record revealed a current Axis 1 diagnosis of PTSD.  Notably, the April 2006 psychologist indicated that the Veteran's PTSD was delayed, and was related to his combat service in Vietnam.  Various VA treatment records since June 2002 also showed diagnoses of anxiety, major depression, cognitive disorder, chronic dysthymic disorder, rule out depressive disorder, and rule out PTSD.

In his statement in support of his claim for service connection for PTSD, the Veteran claimed that his anxiety and posttraumatic stress disorder were related to his active duty service in Vietnam.  The Veteran submitted a five-page statement describing the events in Vietnam that he believes led to his PTSD.  Specifically, he claimed that during his first week in Vietnam, an unarmed sentry was killed; he indicated that his throat was cut and he had a sign around his neck stating, "Happy Holidays."  The Veteran also claimed that upon arriving at the aviation company, he was placed in a watch tower with a rifle, and when dawn arrived, he saw Vietnamese soldiers in the fields.  He reported that he was frightened because he did not know what to do.  The Veteran reported that two weeks after arriving at Vung Tau, his unit received its first mortar attack and 13 United States soldiers were killed.  The Veteran claimed that a few weeks later, a soldier ran into an airplane prop head first, and he had to help "police the area for brains and skull parts."  He indicated that not long after this incident, he had to operate a radio relay from a mountain to the base.  He reported that he had to stay two days at a time, with little protection.  The Veteran also claimed that he was loaned out to the 12th or 14th Aviation Battalion, where he was involved in two helicopter crashes.  He claimed that during this time he saved a friend's life, almost killed a Vietnamese military police officer, and saw two dead bodies which he "still [has] nightmares about."

In a June 2008 memorandum, the RO made a formal finding of a lack of information required to corroborate the Veteran's claimed stressors.  However, the Veteran has provided more information regarding his claimed stressors through his written statements and in his discussions with VA medical providers.  In particular, in October 2008, the Veteran indicated that he was involved in the two helicopter crashes when he was loaned out from the 61st Aviation Company to the 12th and 14th Aviation Battalions.  The Veteran also submitted his record assignments and pictures of him in a helicopter.  On remand, the AOJ should take appropriate action to verify the Veteran's claimed stressor(s) with the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  If the Veteran's described stressor(s) lacks sufficient information for verification purposes, such should be noted in a formal finding.

The Board observes that although an in-service stressor has not been verified, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity - a stressor that does not require independent verification.  See 38 C.F.R. § 3.304(f)(3).  

Given the aforementioned facts, the Board finds that there is no medical opinion of record that is adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the duty to assist, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to fear of hostile military activity.  

Furthermore, with respect to the Veteran's claim for entitlement to service connection for headaches/memory loss, the Veteran has indicated that when he was loaned out to the 12th or 14th Aviation Battalions, he was involved in two helicopter crashes, which caused nerve damage in his head.  As discussed above, these helicopter crashes have not yet been verified.  Therefore, the Board concludes that further development and adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, may provide evidence in support of his claim for entitlement to service connection for headaches/memory loss.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3. Undertake any necessary development to independently verify the Veteran's described in-service stressors, to include the two helicopter crashes, which the Veteran reported occurred when he was loaned out from the 61st Aviation Company to the 12th and 14th Aviation Battalions.

Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the RO or AMC should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

4. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD.  The Veteran's claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current acquired psychiatric disorder.

b) For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his service in Vietnam and being in fear of hostile military activity.  If specific stressors have been verified, the examiner should also be advised of such stressors.

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

c) If a diagnosis of PTSD is not identified, the examiner should, to the extent possible, reconcile his or her findings with the medical evidence of record documenting diagnoses of PTSD.
		
The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the development has been completed, adjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for headaches/memory loss.  If any benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


